Citation Nr: 0801628	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-36 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for left knee degenerative spurring and 
osteoarthritic spurring.

2.  Entitlement to a disability rating in excess of 10 
percent for right knee degenerative spurring and 
osteoarthritic spurring.

3.  Entitlement to a disability rating in excess of 10 
percent for left ankle degenerative joint disease.

4.  Entitlement to a disability rating in excess of 10 
percent for right ankle degenerative joint disease.

5.  Entitlement to a disability rating in excess of 10 
percent for a right thumb disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In May 2006, the veteran presented testimony before the Board 
during a video conference hearing.  In July 2006, the Board 
remanded the matter for additional evidentiary development.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by x-ray 
evidence of degenerative joint disease, and objective 
findings of range of motion, at its worst, of zero to 104 
degrees.  There is no clinical evidence of instability or 
subluxation.

2.  The veteran's right knee disability is manifested by x-
ray evidence of degenerative joint disease, and objective 
findings of range of motion, at its worst, of zero to 104 
degrees.  There is no clinical evidence of instability or 
subluxation.

3.  The veteran's left ankle disability has at worst 
manifested with limitation of motion to 40 degrees plantar 
flexion and 20 degrees dorsiflexion.

4.  The veteran's right ankle disability has at worst 
manifested with limitation of motion to 40 degrees plantar 
flexion and 20 degrees dorsiflexion.

5. The veteran's right thumb disability is manifested by mild 
pain, tenderness, osteoarthritis, and moderate limitation of 
motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for left knee degenerative spurring and 
osteoarthritic spurring have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, DCs 5010, 5257, 5260, 5261 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for right knee degenerative spurring and 
osteoarthritic spurring have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, DCs 5010, 5257, 5260, 5261 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for left ankle degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5271 
(2007).

4.  The criteria for a disability rating in excess of 10 
percent for right ankle degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5271 
(2007).

5.  The criteria for a disability rating in excess of 10 
percent for a right thumb disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.73 Diagnostic Code 5309; 38 C.F.R. § 4.124a, 
Diagnostic Codes 5224 and 5228 (as in effect prior to, and 
from, August 26, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by February 2005 and August 2006 letters, with 
respect to the claims of entitlement to increased disability 
ratings. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the February 2005 and August 2006 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the record contains July 2007 supplemental statements 
of the case following the August 2006 letter.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the February 2005 and August 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Robert B. 
Vance, D.O., and VA examination reports dated in July 2003 
and March 2005.  Notably, in August 2007, the veteran 
indicated that he had no additional information to submit, in 
response to the August 2006 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, No. 
05-2424 (Vet. App. Nov. 19, 2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a 
higher rating, the Board must consider which code or codes 
are most appropriate for application in the veteran's case, 
and provide an explanation for the conclusion.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Knees 

The veteran's knee disabilities have each been rated as 10 
percent disabling under Diagnostic Code 5010, due to x-ray 
evidence of arthritis.  

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2006).  VAOPGCPREC 23- 
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating requires 
moderate impairment due to recurrent subluxation or lateral 
instability. 

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees is noncompensable, flexion limited to 45 degrees is 
10 percent disabling, and flexion is limited to 30 degrees is 
20 percent disabling. 

Under Diagnostic Code 5261, limitation of extension to 5 
degrees is noncompensable.  Extension limited to 10 degrees 
is 10 percent disabling, and extension limited to 15 degrees 
is 20 percent disabling.  Extension limited to 20 degrees is 
30 percent disabling. 

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

In July 2003, the veteran was afforded a VA examination.  He 
presented with complaints of occasional pain.  There was no 
evidence of swelling, heat, redness, instability, giving 
away, locking, or fatigability.  He did not require the use 
of any assistive devices to ambulate.  He did not report any 
episodes of dislocation or subluxation.  Range of motion 
testing of the knees demonstrated flexion to 104 degrees and 
extension to 0 degrees.  No painful motion was noted during 
the examination.  Additional limitation of function due to 
pain was estimated to be between zero and five percent.  
There was no objective evidence of any edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, guarding, ankylosis, or inflammatory arthritis.  
Gait was normal.  The veteran was diagnosed as having 
traumatic degenerative arthritis by history, with mild to 
moderate discomfort.  X-rays demonstrated degenerative 
changes of the knees.  

In March 2005, the veteran was afforded an additional VA 
examination.  Gait was normal.  Range of motion of the knees 
was from 0 to 140 degrees.  There was no additional 
limitation of motion or function.  There was no ankylosis.  
Ligaments were intact to varus and valgus stress.  Drawer, 
McMurray, and Lachman's testing was negative.  There was no 
tenderness.  X-rays of the knees were entirely within normal 
limits.  Joint spaces were well maintained and there was no 
evidence of fracture or osteoporosis.  The veteran's knees 
were diagnosed as normal.  

Based upon a review of the evidence of record, the Board 
concludes that the veteran is not entitled to disability 
ratings in excess of 10 percent for his left knee 
degenerative spurring and osteoarthritic spurring or his 
right knee degenerative spurring and osteoarthritic spurring.  

Range of motion of knees, at its worst was from zero to 104 
degrees.  Even when accounting for additional of function of 
five percent, the veteran's limitation of motion does not 
more nearly approximate or equate to flexion limited to 
45 degrees or extension limited to 10 degrees, the criteria 
for a separate 10 percent rating under Diagnostic Codes 5260 
and 5261, considering 38 C.F.R. § 4.40, 4.45, and 4.59.  It 
is further demonstrated full range of motion in knees, with 
no estimated additional loss of motion due to pain or 
repetitive motion, upon VA examination in March 2005.

Additionally, a separate rating based on instability under 
Diagnostic Code 5257 is not warranted as there is no 
objective evidence of ligament laxity or instability.

In conclusion, the weight of the credible evidence 
demonstrates that the veteran's left and right knee 
disabilities warrant no more than the current 10 percent 
rating at any time during the course of the appeal.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim for an increased rating must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 
50.

Ankles

The veteran's ankle disabilities have been rated under the 
provisions of Diagnostic Codes 5010 and 5271

As noted, Diagnostic Code 5010 covers traumatic arthritis and 
provides that it is rated as degenerative arthritis. 
Degenerative arthritis is addressed by Diagnostic Code 5003, 
and arthritis established by x-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Diagnostic Code 5271 provides for a 10 percent rating for 
moderate limitation of ankle motion.  A maximum rating of 20 
percent rating when there is marked limited motion of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The normal range of ankle motion is from 0 to 20 degrees of 
dorsiflexion and from 0 to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II. 

In July 2003, the veteran was afforded a VA examination.  The 
veteran presented with complaints of pain; however, there was 
no evidence of stiffness, swelling, heat, redness, 
instability, locking, or fatigability.  Gait was normal.  
After walking extensively, the veteran reported that he 
experienced occasional flare-ups of pain.  The veteran did 
not require the use of any assistive devices.  There was no 
evidence of inflammatory arthritis.  Range of motion of the 
ankles was plantar flexion to 40 degrees and dorsiflexion to 
20 degrees.  No pain was elicited during the examination.  
The examiner estimated additional limitation of function due 
to pain and/or flare-ups was five percent.  There was no 
evidence of edema, effusions, instability, weakness, 
tenderness, redness, heat, abnormal movement, guarding, or 
ankylosis.  X-rays demonstrated degenerative changes of the 
ankles.  

In March 2005, the veteran was afforded an additional VA 
examination.  Range of motion of the ankles was plantar 
flexion to 45 degrees and dorsiflexion to 20 degrees.  
Inversion and eversion of the heels was normal and without 
pain.  Gait was normal.  There was no additional limitation 
of motion or function.  There was no evidence of swelling, 
tenderness, instability of the ligaments.  There was no 
ankylosis.  X-rays of the left ankle revealed no fractures, 
osteoarthritis, or osteoporosis.  There was some very minimal 
narrowing of the patellotibial joint at the medial aspect.  
X-rays of the right ankle revealed minimal narrowing of the 
patellotibial joint with some irregularity of the medial 
malleolus.  There was no evidence of acute fracturing or 
osteoporosis; however, there may have been healed ancient 
fracturing of the medial malleolus.  The veteran was 
diagnosed as having right ankle mild osteoarthritis, without 
neurologic or mechanical deficits, and left ankle minimal 
osteoarthritis, without neurologic or mechanical deficits, 
with a possible healed ancient fracture of the medial 
malleolus.  

Based upon a review of the evidence of record, the Board 
concludes that the veteran is not entitled to disability 
ratings in excess of 10 percent for his left ankle 
degenerative joint disease and his right ankle degenerative 
joint disease. 

Range of motion of the ankles, at its worst, was plantar 
flexion to 40 degrees and dorsiflexion to 20 degrees, 
measured in July 2003.  At that time, the examiner indicated 
an additional loss of motion of five percent during flare-
ups. The veteran, however, exhibited full range of motion in 
the ankles upon VA examination in March 2005.  The examiner 
found no additional impairment of function related to factors 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The aforementioned 
VA examination findings do not provide objective evidence of 
"marked" limitation of motion such as to warrant the next 
highest rating of 20 percent under Diagnostic Code 5271.  

The Board has also reviewed other potentially applicable 
codes, but can find no basis on which to assign ratings in 
excess of 10 percent for the veteran's ankle disabilities.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91).  The record does not contain any evidence of a diagnosis 
of ankylosis, and even considering factors of functional 
limitation, none of the VA examiners even suggested that 
veteran's left ankle degenerative joint disease and his right 
ankle degenerative joint disease are akin to ankylosis.  
Thus, higher ratings under Diagnostic Codes 5270 or 5272 are 
not warranted.

Likewise, the record contains no evidence of malunion of the 
os calcis or astragalus ratable under Diagnostic Code 5273 
(which offers a maximum 20 percent rating), or of 
astragalectomy residuals under Diagnostic Code 5274 (which 
also offers a maximum 20 percent rating).  Given the 
preceding, a reasonable doubt has not been raised concerning 
the degree of disability.  See 38 C.F.R. § 4.3.

In conclusion, the weight of the credible evidence 
demonstrates that the veteran's left and right knee 
disabilities warrant no more than the current 10 percent 
ratings at any time during the course of the appeal.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim for an increased rating must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 
50.

Right Thumb

The veteran has been assigned a 10 percent disability rating 
for his right thumb disability under 38 C.F.R. § 4.73, 
Diagnostic Code 5309 (Muscle Group IX).  Muscle Group IX 
includes those muscles responsible for strong grasping 
movements and are supplemented by the intrinsic muscles in 
delicate manipulative movements. Muscles listed as part of 
this group include the thenar eminence; the short flexor, the 
opponens and the abductor and adductor of the thumb; the 
short flexor, the opponens and the abductor of the little 
finger; the four lumbricales; and the four dorsal and three 
palmar interossei. A note to this code indicates that since 
the hand is so compact a structure that isolated muscle 
injuries are rare, being nearly always complicated with 
injuries of bones, joints, tendons, etc., injuries to Muscle 
Group IX should be rated on limitation of motion, with a 
minimum 10 percent rating.  See 38 C.F.R. § 4.73, DC 5309.  

Diagnostic Code 5224, pertains to limitation of motion of the 
thumb; however, it does not provide for an evaluation higher 
than 10 percent where, as there is no evidence of ankylosis.  
During the pendency of this appeal, however, the provisions 
for rating disabilities in the individual fingers were 
modified, effective August 26, 2002.  See 67 Fed. Reg. 
48,784-48,787 (July 26, 2002).  Therefore, the Board must 
evaluate the veteran's claim under the former rating criteria 
applicable to thumb disabilities for the period of the claim 
through August 25, 2002, and under the revised criteria from 
August 26, 2002, forward.  38 U.S.C.A. § 5110(g).

Prior to August 26, 2002, Diagnostic Code 5224 provided a 10 
percent rating for favorable ankylosis of the thumb and a 20 
percent rating for unfavorable ankylosis of the thumb.  
Favorable ankylosis was found where there is limited motion 
permitting flexion of the tip of the finger to within 2 
inches of the transverse fold of the palm.  Limitation of 
motion of less than 1 inch is not considered disabling.  
Unfavorable ankylosis is when limited motion such that 
flexion can not be performed to within 2 inches of the 
transverse fold of the palm.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (prior to August 26, 2002).  

The amended provisions add a note after Diagnostic Code 5224 
to the effect that consideration must be given to whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  The amendments also added Diagnostic 
Code 5228 which provides the criteria for evaluating 
limitation of motion in the thumb.  Pursuant to Diagnostic 
Code 5228, a noncompensable rating is assigned where there is 
a gap of less than one inch between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers; a 
10 percent rating is assigned where that gap is one to two 
inches; and a 20 percent rating is assigned where that gap is 
more than two inches.

In July 2003, the veteran was afforded a VA examination.  
Physical examination demonstrated that the tip of the thumb 
could approximate the fingers and the tips of the fingers 
could approximate the median transverse fold of the palm.  
Grasp was normal.  The veteran had no problems with pushing, 
pulling, twisting, probing, writing, or touching within any 
of the fingers, including the thumb.  Using a goniometer, the 
right hand demonstrated range of motion of the proximal 
interphalangeal joint to 96 degrees, distal interphalangeal 
joint to 66 degrees, metacarpophalangeal joint to 88 degrees.  
The right thumb demonstrated flexion to 78 degrees and 
extension to 0 degrees.  There was no clinical evidence of 
fractures or rheumatoid arthritis.  X-rays were suggestive of 
some mild narrowing of the metatarsophlangeal and distal 
interphalangeal joints of the first digit.  

In March 2005, the veteran was afforded an additional VA 
examination.  The veteran presented with complaints of 
constant pain involving the palmer aspect of the right thumb 
in the area of the proximal phalanx.  He also indicated some 
limitation of motion.  Sensation and grip strength were 
normal.  Flexion of the metacarpophalangeal joint was to 25 
degrees, with pain at the extreme.  There was mild 
tenderness.  The interphalangeal joint flexion was to 90 
degrees.  He easily brought the tip of the thumb to the base 
of the little finger.  He easily brought the tips of the 
fingers to the distal palmer crease.  X-rays demonstrated 
minimal narrowing of the metacarpophalangeal joint of the 
right thumb.  There was no evidence of fracture, 
osteoporosis, or abnormal soft tissue calcification.  

Applying the aforementioned rating criteria, the Board finds 
that the preponderance of the evidence is against a 10 
percent disability rating for the veteran's right thumb 
disability.  There is no evidence that the veteran's right 
thumb is ankylosed.  Both the VA examiners normal grip and 
grasp strength.  Additionally, the veteran's limitation of 
motion has been characterized as moderate.  Accordingly, he 
is not entitled to a disability rating in excess of 10 
percent under Diagnostic Codes 5309 and 5224 (as in effect 
prior to August 26, 2002) and under Diagnostic Code 5228 (in 
effect since August 26, 2006).

The Board thus concludes that the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's right thumb disability.  Accordingly, the record 
does not present an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies, and the appeal is denied.

Extraschedular Ratings

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the average 
industrial impairment due to the disabilities at issue.  The 
veteran has not required frequent hospitalization for his 
left knee, right knee, left ankle, right ankle, and right 
thumb disabilities and the manifestations of these 
disabilities are those contemplated by the schedular 
criteria.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).





ORDER

Entitlement to a disability rating in excess of 10 percent 
for left knee degenerative spurring and osteoarthritic 
spurring is denied.

Entitlement to a disability rating in excess of 10 percent 
for right knee degenerative spurring and osteoarthritic 
spurring is denied.

Entitlement to a disability rating in excess of 10 percent 
for left ankle degenerative joint disease is denied.

Entitlement to a disability rating in excess of 10 percent 
for right ankle degenerative joint disease is denied.

Entitlement to a disability rating in excess of 10 percent 
for a right thumb disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


